DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki (US 2006/0220952).

Claim 1: Aoki discloses An antenna comprising: 
a radiation unit that is formed on a substrate (para 0039, 0079-0086); 
a waveguide that propagates therein radio waves radiated from the radiation unit and radiates the radio waves as a beam (para 0039, figures elements 11 and 162) ; and 

the radiation plane of the dielectric lens has a plane orientation different from a flat plane perpendicular to the radiation direction of the beam (figures, lens elements 161 being curved plane orientation)

Claim 2: Aoki discloses the radiation plane of the dielectric lens has an inclined plane having a predetermined angle with respect to a flat plane perpendicular to the radiation direction of the beam at a predetermined position nearer to the radiation direction side of the beam than an opening plane of the waveguide (figures, lens elements 161 being curved such that the curve has a predetermined angle at predetermined positions with respect to a flat plane perpendicular to the radiation direction of the beam)

Claim 3: Aoki discloses the radiation unit has a first radiation unit and a second radiation unit, wherein the waveguide has a first waveguide that propagates therein radio waves radiated from the first radiation unit and radiates the radio waves as a beam and a second waveguide that propagates therein radio waves radiated from the second radiation unit and radiates the radio waves as a beam, wherein the dielectric lens has a first dielectric lens that is arranged in an opening of the first waveguide and has an incident plane facing the first radiation unit and a first radiation plane radiating 
(figures, waveguide elements 162 being configured in an array, lens elements 161 situated at the openings of waveguides 162 and being curved such that the curve has a predetermined angle at predetermined positions with respect to a flat plane perpendicular to the radiation direction of the beam.  It is inherent that positions along the curve of lens 161 will possess tangential perpendicular and inclined properties relative to the plural waveguide openings)

Claim 4: Aoki discloses the radiation unit has a first radiation unit, a second radiation unit, and a third radiation unit, wherein the waveguide has a first waveguide that propagates therein radio waves radiated from the first radiation unit and radiates the radio waves as a beam, a second waveguide that propagates therein radio waves radiated from the second radiation unit and radiates the radio waves as a beam, and a third waveguide that propagates therein radio waves radiated from the third radiation unit and radiates the radio waves as a beam, wherein the dielectric lens has a first 
(figures, waveguide elements 162 being configured in an array, lens elements 161 situated at the openings of waveguides 162 and being curved such that the curve has a predetermined angle at predetermined positions with respect to a flat plane perpendicular to the radiation direction of the beam.  It is inherent that positions along 

Claim 5: Aoki discloses a plurality of radiation units is formed on the substrate (para 0079-0086, fig 17A-17E), wherein the waveguide propagates therein radio waves radiated from each of the plurality of radiation units and radiates the radio waves as a beam (para 0079-0086), wherein the dielectric lens is arranged in an opening of the waveguide and has a plurality of incident planes facing the plurality of radiation units and a radiation plane radiating radio waves entered from the incident plane (fig 17A), wherein the waveguide includes a projection part formed in a tapered shape between the plurality of radiation units, wherein a tip end of the projection part is formed nearer to the radiation side of the beam than the opening plane of the waveguide (fig 17E, para 0085, “the internal parts of the horn-shaped waveguides 40 are filled up with the same material as a dielectric material of which the lens portion 161 is made”), and wherein the radiation plane of the dielectric lens has a plane orientation different from a flat plane perpendicular to the radiation direction of the beam (figures, lens elements 161 being curved plane orientation)

Claim 6: Aoki discloses a cross section of the waveguide is monotonically enlarged from the radiation unit towards the opening, and wherein the waveguide is brought into contact with the dielectric lens in the opening opposite to the radiation unit (fig 16 elements 161, 162, fig 17E showing cross-section of the waveguide increasing monotonically) 

Claim 7: Aoki discloses the shape of a cross section of the waveguide perpendicular to the radiation direction of the beam is formed to radiate a beam whose second direction is narrower than a first direction orthogonal to the second direction (fig 1A, 4A, showing a rectangular cross section of the waveguide), and wherein the incident plane facing the radiation unit is configured in a convex plane shape towards the radiation unit (fig 17E, para 0085, “the internal parts of the horn-shaped waveguides 40 are filled up with the same material as a dielectric material of which the lens portion 161 is made” such a filling providing a convex structure extending into the waveguide opening towards the radiation unit),

Claim 8: Aoki discloses the radiation plane of the dielectric lens is formed using a predetermined curved plane (figures, lens elements 161 being curved)

Claim 9: Aoki discloses An array antenna having the plurality of antennas described in claim 1, wherein the opening planes of the waveguides are arranged on the same flat plane (fig 17A-17D)

Claim 10: Aoki discloses A radar apparatus (para 0003, 0012) having the antenna of claim 1 wherein at least one of a transmission circuit and a reception circuit is provided, and wherein each of the transmission circuit and the reception circuit is connected to the radiation unit (para 0013)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 2006/0220952) as applied to claim 1 above, and further in view of.
Claim 11: Aoki discloses an in-vehicle system (para 0013, 0080) having the antenna described in claim 1, wherein at least one of a transmission circuit and a reception circuit is provided, wherein each of the transmission circuit and the reception 
 Aoki does not specifically disclose a vehicle control unit connected to the signal processing unit are provided.
Tagi discloses a millimeter wave radar for a vehicle (para 0004, 0010) wherein received signals are processed by a signal processing unit which is connected to a vehicle control unit (para 0025).  It would have been obvious to modify the invention such that it comprised the above limitations as taught by Tagi in order to use the detected target information for collision avoidance (Tagi para 0005)

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER M BYTHROW/Primary Examiner, Art Unit 3648